 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



FORM OF PLEDGE AGREEMENT


dated as of September 30, 2007


by and among


THOMAS WEISEL PARTNERS GROUP, INC.,
TWP HOLDINGS COMPANY (CANADA), ULC
TWP ACQUISITION COMPANY (CANADA), INC.,


and


THE INDIVIDUAL NAMED HEREIN
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




PLEDGE AGREEMENT


PLEDGE AGREEMENT, dated as of September 30, 2007 (this “Agreement”), by and
among Thomas Weisel Partners Group, Inc., a Delaware corporation (“TWPG Inc.”),
on its behalf and on behalf of its subsidiaries and affiliates (collectively
with TWPG Inc., and its and their predecessors and successors, the “Firm”), TWP
Holdings Company (Canada), ULC, an unlimited liability company organized under
the laws of the Province of Nova Scotia and a wholly-owned subsidiary of Parent
(“CallRightCo”), TWP Acquisition Company (Canada), Inc., a corporation organized
under the Ontario Business Corporations Act and a wholly-owned subsidiary of
CallRightCo (“Canadian Sub”, and together with TWPG Inc. and CallRightCo, the
“TWPG Pledgees”) and the individual whose name appears at the end of this
Agreement (“Pledgor”).


RECITALS


WHEREAS, in connection with Pledgor’s participation in the Arrangement Agreement
(the “Arrangement Agreement”), dated as of September 30, 2007, by and among TWPG
Inc., Canadian Sub, Westwind Capital Corporation, a corporation organized under
the Ontario Business Corporations Act and Lionel Conacher, as Shareholders’
Representative, Pledgor, along with other persons party thereto, and TWPG Inc.
have entered into a Westwind Capital Corporation Shareholders’ Equity Agreement
(the “Westwind Shareholders’ Equity Agreement”), dated as of the date hereof, in
respect of, inter alia, Pledgor’s obligations (the “Obligations”) to keep
information concerning the Firm confidential, not to engage in competitive
activities, not to solicit the Firm’s clients or employees, and to cooperate
with the Firm in maintaining certain relationships following the termination of
Pledgor’s employment. In addition, Pledgor has agreed under the Westwind
Shareholders’ Equity Agreement to certain provisions regarding arbitration,
choice of law and choice of forum, injunctive relief and submission to
jurisdiction with respect to the enforcement of the Obligations.


WHEREAS, pursuant to the Westwind Shareholders’ Equity Agreement, Pledgor has
agreed to pay a certain amount of liquidated damages (the “Liquidated Damages”),
in the form of forfeiture of certain shares of the TWPG Common Stock and/or
Exchangeable Shares (as defined below) received by Pledgor pursuant to the
Arrangement Agreement, to TWPG Inc. in respect of any breach by Pledgor of
certain of the Obligations set forth in the Westwind Shareholders’ Equity
Agreement. As security for the timely payment of the Liquidated Damages, Pledgor
has agreed to pledge to the Firm certain shares (the “Pledged Shares”) comprised
of (i) shares of common stock, par value $0.01 per share, of TWPG Inc. (the
“TWPG Common Stock”) and/or (ii) non-voting exchangeable shares in the capital
stock of Canadian Sub (the “Exchangeable Shares”), or other collateral described
below, all as set forth herein.

-2-

--------------------------------------------------------------------------------




WHEREAS, pursuant to, and subject to the limitations set forth in Article IX of,
the Arrangement Agreement, Pledgor may be required to indemnify the Parent
Indemnified Parties for certain Acquiror Losses (as defined in the Arrangement
Agreement) (such Acquiror Losses for which Pledgor is required to indemnify the
Parent Indemnified Parties under the Arrangement Agreement, the “Applicable
Acquiror Losses”).


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


PLEDGE


Section 1.01 Pledged Securities.


(a) Unless otherwise requested by Pledgor pursuant to the last sentence of
Section 1.01(b), as collateral security for the full and timely payment of
Liquidated Damages and the satisfaction of claims in respect of Applicable
Acquiror Losses under the Arrangement Agreement, Pledgor hereby delivers,
deposits, pledges, transfers and assigns to TWPG Inc., in form transferable by
delivery, and creates for the benefit of TWPG Inc. a perfected first priority
security interest in, the Pledged Shares with a Fair Market Value (as defined in
Section 1.01(d)) on the date hereof equal to the amount of the Liquidated
Damages (and all certificates or other instruments or documents evidencing the
Pledged Shares) and, except as set forth in Section 1.02(a), all proceeds
thereof (together with any securities or property to be delivered to TWPG Inc.
pursuant to Section 1.02(b) and, upon substitution or delivery in accordance
with Section 1.01(b), any Substitute Collateral (as defined in Section 1.01(b)),
the “Pledged Securities”). Pledgor herewith delivers to TWPG Inc. appropriate
undated security transfer powers duly executed in blank (or other documents
deemed necessary or appropriate by TWPG Inc. to give TWPG Inc. control (as
defined in the Uniform Commercial Code of the State of New York (the “UCC”)))
(such transfer powers and other appropriate documents, the “Control Documents”)
in respect of the Pledged Securities, and will deliver the Control Documents for
all Pledged Securities to be pledged hereunder from time to time.


(b) During the term of this Agreement, Pledgor may substitute for the Pledged
Securities readily marketable direct obligations of the United States, any
agency thereof, or any triple-A rated sovereign, shares of TWPG Common Stock,
Exchangeable Shares or other collateral acceptable to the Board of Directors of
TWPG Inc. in its reasonable discretion (collateral other than the Pledged
Shares, the “Substitute Collateral”) with a Fair Market Value on the date of
substitution equal to or greater than the Fair Market Value on such date of the
Pledged Securities to be released in exchange therefor. Upon such substitution,
the Pledged Securities replaced by such Substitute Collateral shall be released
from the pledge hereunder.

-3-

--------------------------------------------------------------------------------




(c) This Agreement shall not prohibit Pledgor from (i) disposing of the Pledged
Securities if Pledgor is not prohibited from doing so by the terms of the
Westwind Shareholders’ Equity Agreement, any other written agreement with TWPG
Inc. or the Firm, or any law or regulation or Firm policy (collectively, the
“Restrictions”), or (ii) in the case of Pledged Shares that are Exchangeable
Shares, exercising Pledgor’s rights to receive shares of TWPG Common Stock in
exchange therefor; provided, that such disposition or exchange shall be made
expressly subject to all of TWPG Inc.’s rights hereunder, that the provisions of
this Agreement shall (as described in Section 1.01(a)) apply to all proceeds of
such disposition or exchange, and that such disposition or exchange shall be
permitted only if TWPG Inc., acting reasonably, shall have determined that such
disposition or exchange will not result in the loss for any period by TWPG Inc.
of the perfection of its first priority security interest in such proceeds or
Pledgor has otherwise taken such steps as may be reasonably required by TWPG
Inc. to ensure the continued perfection of the pledge hereunder; provided,
further, that in the case of any disposition referred to in (i) above, the
proceeds thereof are cash, the Substitute Collateral, Tender or Exchange Offer
Consideration or a combination thereof, with an aggregate Fair Market Value on
the date of such disposition equal to or greater than the Fair Market Value on
such date of the Pledged Securities so disposed of. Pledgor shall give TWPG Inc.
prior written notice of any proposed transaction under clause (i) of this
Section 1.01(c). For purposes of this Agreement, “Tender or Exchange Offer
Consideration” means the consideration issuable for the Pledged Securities
pursuant to any tender or exchange offer in which Pledgor is not prohibited from
participating by the Restrictions.


(d) For purposes of this Agreement, the “Fair Market Value” of any Pledged
Security means, as of any date (1) in the case of a Pledged Security that is a
share of TWPG Common Stock or an Exchangeable Share, the average of the daily
closing prices for a share of TWPG Common Stock on the principal securities
exchange or market on which the TWPG Common Stock is traded for the 10
consecutive business days before the date in question (the “Average Closing
Price”); provided, however, that in connection with any taking of ownership by
TWPG Inc. of the Pledged Securities under Section 1.03 hereof, the Average
Closing Price shall be determined as the average of the daily closing prices for
a share of TWPG Common Stock on the principal securities exchange or market on
which the TWPG Common Stock is traded for the 10 consecutive business days
before the date the Enforcement Notice (as hereafter defined) was given, and (2)
otherwise, the fair market value thereof as determined in good faith by TWPG
Inc. Any good faith determination by TWPG Inc. of the Fair Market Value of any
Pledged Security will be binding on Pledgor.


Section 1.02 Administration of Security. The following provisions shall govern
the administration of Pledged Securities:

-4-

--------------------------------------------------------------------------------




(a) So long as no Payment Event (as defined below) has occurred and is
continuing, Pledgor shall (i) (subject to any restrictions imposed under the
Westwind Shareholders’ Equity Agreement) be entitled to vote Pledged Securities
and to exercise all of Pledgor’s rights under the Westwind Shareholders’ Equity
Agreement, the Arrangement Agreement and, if applicable, the Voting and Exchange
Trust Agreement (as defined in the Arrangement Agreement), in respect of the
Pledged Shares, (ii) to receive and retain all regular quarterly cash dividends
and distributions and, except as set forth in Section 1.02(b) below, other
dividends and distributions thereon and to give consents, waivers and
ratifications in respect thereof, and (iii) to exercise any retraction or other
similar exchange rights in respect of any Pledged Shares that are Exchangeable
Shares. As used herein, a “Payment Event” shall mean (x) the failure by Pledgor
to make any payment of the Liquidated Damages upon demand by TWPG Inc. therefor
as provided in the Westwind Shareholders’ Equity Agreement (an “Equity Payment
Event”) or (y) an Arrangement Indemnification Event (as defined in the
Arrangement Agreement) (an “Indemnity Payment Event”).


(b) If Pledgor becomes entitled to receive, or receives, any certificate
representing the Pledged Securities (or other security that may succeed the
Pledged Securities or, in the case of Exchangeable Shares, any shares of TWPG
Common Stock received in respect of such Exchangeable Shares) in respect of any
stock split, reverse stock split, spinoff, splitup, merger or other combination,
exchange in connection with any reclassification, increase or reduction of
capital, in each case, with respect to the Pledged Securities or, in the case of
Pledged Securities that are Exchangeable Shares, in connection with any
redemption, liquidation, call, retraction or similar event, Pledgor agrees to
accept the same as TWPG Inc.’s agent and to hold the same in trust on behalf of
and for the benefit of TWPG Inc. and to deliver the same forthwith to TWPG Inc.
in the exact form received, with the endorsement of Pledgor when deemed
necessary or appropriate by TWPG Inc. of undated security transfer powers duly
executed in blank, to be held by TWPG Inc., subject to the terms of this
Agreement, as additional collateral security for the Liquidated Damages and
Pledgor’s obligations in the event of an Arrangement Indemnification Event.


(c) Pledgor hereby agrees that TWPG Inc. is authorized to hold the Pledged
Securities through one or more custodians. TWPG Inc. and its agents (and its and
their assigns) shall have no obligation in respect of the Pledged Securities,
except to hold and dispose of the same in accordance with the terms of this
Agreement. In the event that Pledgor substitutes cash for the Pledged Securities
as provided in Section 1.01(b) or 1.01(c), TWPG Inc. shall determine in its sole
discretion the manner in which such cash shall be invested during the term of
this Agreement.
 
-5-

--------------------------------------------------------------------------------


 
(d) Pledgor agrees with TWPG Inc. that until the release of the Pledged
Securities from the pledge hereunder in accordance with Section 1.02(e): (i)
Pledgor will not, and will not purport to, grant or suffer liens or encumbrances
against (excluding for such purpose the Westwind Shareholders’ Equity
Agreement), or except as provided in Section 1.01(c), sell, transfer or dispose
of, any Pledged Securities other than to or in favor of TWPG Inc.; (ii) TWPG
Inc. is authorized, at any time and from time to time, to file financing
statements and give notice to third parties regarding the Pledged Securities
without Pledgor’s signature to the extent permitted by applicable law and, upon
the occurrence of a Payment Event, (x) to transfer all or any part of the
Pledged Securities to the applicable TWPG Pledgee’s name or that of their
respective nominees, and, (y) subject to the provisions of Section 1.02(a),
exercise all rights as if the absolute owner thereof; and (iii) Pledgor has
provided TWPG Inc. with Pledgor’s true legal name and principal residence, and
Pledgor will not change Pledgor’s name without 30 days’ prior written notice to
TWPG Inc.


(e) Subject to the earlier disposition and application of the Pledged Securities
pursuant to this Agreement following a Payment Event, the Pledged Securities
shall be released from the pledge hereunder, and the lien hereby created in such
Pledged Securities shall simultaneously be released, upon the earliest to occur
of (i) Pledgor’s death, (ii) the expiration of the applicable Post-Termination
Non-Compete and Non-Solicit Period (as defined in the Westwind Shareholders’
Equity Agreement), (iii) payment in cash or other satisfaction by Pledgor of all
Liquidated Damages, or (iv) February 7, 2011, and all remaining Pledged
Securities shall be thereupon released from the pledge hereunder and this
Agreement shall terminate. Notwithstanding the foregoing, (i) no Pledged
Securities shall be released from the pledge hereunder until the General
Termination Date (as defined in the Arrangement Agreement) and (ii) no Pledged
Securities shall be released from the pledge hereunder pursuant to this Section
1.02(e), if there are one or more pending disputes between Pledgor (or the
Shareholders’ Representative) and TWPG Inc. as to the occurrence of a Payment
Event or as to the right of TWPG Inc. or the Firm to exercise its remedies
against Pledgor under this Agreement, the Westwind Shareholders’ Equity
Agreement or Article IX of the Arrangement Agreement, including realization
against the Pledged Securities in accordance with Section 1.03 hereof, and this
Agreement shall not terminate until the resolution of all such disputes.


(f) TWPG Inc. shall immediately upon request by Pledgor execute and deliver to
Pledgor such instruments, deeds, transfers, assurances and agreements, in form
and substance as Pledgor shall reasonably request, including the withdrawal or
termination of any financing statements and amendments thereto, or the filing,
withdrawal, termination or amendment of any other document required under
applicable law to evidence the termination of the security interest created
hereunder with respect to any securities that are released from the pledge
hereunder in accordance with the provisions of this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
Section 1.03 Remedies in Case of a Payment Event. If a Payment Event has
occurred and is continuing, TWPG Inc. shall have the rights and remedies of a
secured party under Article 9 of the UCC. To the extent required and permitted
by applicable law, TWPG Inc. will give Pledgor notice of the time and place of
any public sale or of the time after which any private sale or other disposition
of the Pledged Securities is to be made, by sending notice at least three days
before the time of sale or disposition, which Pledgor hereby agrees is
reasonable. TWPG Inc. need not give such notice if not required by the UCC.
Pledgor acknowledges the possibility that the public sale of some or all Pledged
Securities by a TWPG Pledgee may not be made without a then existing and
effective registration statement under the Securities Act of 1933, as amended.
Pledgor acknowledges and agrees with the TWPG Pledgees that this Agreement does
not impose an affirmative obligation on the TWPG Pledgees to prepare or keep
effective any such registration statement and agrees that at any private sale
the Pledged Securities may be sold at a price that is less than the price which
might have been obtained at a public sale or that is less than the aggregate
outstanding amount of the Liquidated Damages or Applicable Acquiror Losses. For
so long as the Pledged Securities consist of securities of a type customarily
sold in a recognized market or which are the subject of widely distributed
standard price quotations, TWPG Inc. may, as its remedy hereunder upon the
occurrence of an Equity Payment Event and TWPG Inc., CallRightCo or Canadian
Sub, as the case may be, as its remedy hereunder upon the occurrence of an
Indemnity Payment Event, take ownership of such number of the Pledged Securities
as are necessary (based upon the Fair Market Value thereof) to satisfy the then
unpaid portion of the Liquidated Damages or Applicable Acquiror Losses (without
payment of any cash consideration) by giving written notice to Pledgor (the
“Enforcement Notice”), it being understood that in the case of an Indemnity
Payment Event, (x) to the extent such Pledged Securities constitute TWPG Common
Stock, TWPG Inc. shall take ownership of the applicable number of Pledged
Securities, (y) to the extent such Pledged Securities constitute Exchangeable
Shares, CallRightCo shall take ownership of the applicable number of Pledged
Securities and (z) to the extent such Pledged Securities constitute cash or
other property, Canadian Sub shall take ownership of the applicable number or
amount of such Pledged Securities. Effective upon the giving of the Enforcement
Notice, and without further action on the part of the parties to this Agreement,
the applicable TWPG Pledgee shall be deemed to have (1) taken ownership and
disposed of the lesser of (A) all Pledged Securities or (B) such whole number of
the Pledged Securities as has a Fair Market Value at least equal to the then
unpaid Liquidated Damages or Applicable Acquiror Losses, as the case may be; and
(2) received proceeds in the amount of the Fair Market Value of such Pledged
Securities and applied such proceeds to the payment of any then unpaid
Liquidated Damages or Applicable Acquiror Losses, as the case may be. Any excess
net proceeds from the deemed sale of such Pledged Securities will continue to be
held as the Pledged Securities under this Agreement until returned in accordance
with Section 1.02(e). Subject to Article IX of the Arrangement Agreement and
Section 3.08 of the Westwind Shareholders’ Equity Agreement, nothing in this
Agreement, however, shall require the Firm to take ownership of the Pledged
Securities in accordance with this Section 1.03 in order to satisfy Pledgor’s
obligation to pay the Liquidated Damages or Applicable Acquiror Losses, as the
case may be. For greater certainty, any sale or other disposition of Pledged
Securities by TWPG Inc. in the event of an Equity Payment Event permitted under
this Section 1.03 may include a sale or other disposition of such Pledged
Securities to CallRightCo at a price that is equal to the Fair Market Value of
such Pledged Securities at the time of such sale or other disposition. At any
time Pledged Securities consisting of Exchangeable Shares or any other property
that is “taxable Canadian property” that is not “excluded property” (each within
the meaning assigned by the Income Tax Act (Canada)) are sold or otherwise
disposed of under the terms of any provision of this Agreement at a time when
the Pledgor is a non-resident of Canada for Canadian income tax purposes the
Pledgor must provide to the applicable TWPG Pledgee a certificate issued under
subsection 116(2) or 116(4) of the Income Tax Act (Canada). Pledgor acknowledges
and covenants that Pledgor will comply with the provisions of section 116 of the
Income Tax Act (Canada) and will indemnify the applicable TWPG Pledgee for any
and all liability arising from the timely compliance by the applicable TWPG
Pledgee with its obligations under section 116 of the Income Tax Act (Canada),
provided that the applicable TWPG Pledgee has provided to such non-resident
Pledgor notice of such disposition of Exchangeable Shares or any other property
that is a “taxable Canadian property” that is not an “excluded property” to the
applicable TWPG Pledgee not later than 5 days after the date of such
disposition.
 
-7-

--------------------------------------------------------------------------------


 
Section 1.04 Pledgor’s Obligations Not Affected. Except as provided in Section
2.06, the obligations of Pledgor under this Agreement shall remain in full force
and effect without regard to, and shall not be impaired or affected by (a) any
subordination, amendment or modification of or addition or supplement to this
Agreement, the Westwind Shareholders’ Equity Agreement, the Arrangement
Agreement or any assignment or transfer thereof; (b) any waiver, consent,
extension, indulgence or other action or inaction in respect of this Agreement,
the Westwind Shareholders’ Equity Agreement, the Arrangement Agreement or any
assignment or transfer of any thereof; (c) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like,
of a TWPG Pledgee, whether or not Pledgor shall have notice or knowledge of any
of the foregoing; or (d) any substitution of collateral pursuant to Sections
1.01(b) or 1.01(c). No failure or delay by a TWPG Pledgee in taking any action
or exercising any right, remedy, power or privilege under or in respect of this
Agreement, the Westwind Shareholders Equity Agreement or the Arrangement
Agreement will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.


ARTICLE II


GENERAL


Section 2.01 Attorneys-in-Fact. Each of TWPG Inc. (in the case of an Equity
Payment Event or Indemnity Payment Event to the extent the applicable Pledged
Securities constitute TWPG Common Stock), CallRightCo (in the case of an
Indemnity Payment Event to the extent the applicable Pledged Securities
constitute Exchangeable Shares) and Canadian Sub (in the case of an Indemnity
Payment Event to the extent the applicable Pledged Securities constitute cash or
other property (other than TWPG Common Stock or Exchangeable Shares), the Chief
Administrative Officer of TWPG Inc. and the General Counsel of TWPG Inc. from
time to time, following the occurrence of a Payment Event acting separately, are
hereby appointed the attorneys-in-fact of Pledgor for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that the applicable TWPG Pledgee reasonably may deem necessary or
advisable to accomplish the purposes hereof, which appointments as
attorneys-in-fact are irrevocable as ones coupled with an interest.


-8-

--------------------------------------------------------------------------------


 
Section 2.02 Termination. Upon the earliest to occur of the events set forth in
Section 1.02(e) hereof, this Agreement shall terminate and TWPG Inc. shall
return to Pledgor the remaining Pledged Securities, except as otherwise provided
in such Section.


Section 2.03 Notices. All notices or other communications required or permitted
to be given hereunder shall be delivered as provided in the Westwind
Shareholders’ Equity Agreement.


Section 2.04 No Third Party Beneficiaries. Except as expressly provided herein,
this Agreement shall not confer on any person other than the Firm and Pledgor
any rights or remedies hereunder.


Section 2.05 Entire Agreement. This Agreement and the other Transaction
Agreements (as defined in the Arrangement Agreement) contain the entire
understanding and agreement of the Parties and supersede any other agreement,
written or oral, pertaining to the subject matter hereof and thereof.


Section 2.06 Amendments; Assignments. This Agreement may not be amended or
modified other than by a written agreement executed by Pledgor, TWPG Inc. or its
successors, CallRightCo or its successors and Canadian Sub or its successors,
nor may any provision hereof be waived other than by a writing executed by the
party against whom the waiver is to be effective; provided, that any waiver,
amendment or modification of any of the provisions of this Agreement will not be
effective against the Firm without the written consent of the Chief Executive
Officer of TWPG Inc. or its successors, or such individual’s designee. Pledgor
may not, directly or indirectly (including by operation of law), assign
Pledgor’s rights or obligations hereunder without the prior written consent of
the Chief Executive Officer of TWPG Inc. or its successors, or such individual’s
designee, and any such assignment by Pledgor in violation of this Agreement
shall be void. This Agreement shall be binding upon Pledgor’s permitted
successors and assigns. Without impairing Pledgor’s obligations hereunder, any
TWPG Pledgee may at any time and from time to time assign their respective
rights and obligations hereunder to any of their respective subsidiaries or
affiliates (and have such rights and obligations reassigned to it or to any
other subsidiary or affiliate). This Agreement shall be binding upon and inure
to the benefit of the Firm and its assigns.

-9-

--------------------------------------------------------------------------------




Section 2.07 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.


Section 2.08 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS, AND SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 3.09 OF
THE WESTWIND SHAREHOLDERS’ EQUITY AGREEMENT.


Section 2.09 Captions. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date first above written.



THOMAS WEISEL PARTNERS
GROUP, INC.
 
By:
   
Name:
 
Title:
          Name of Pledgor:

 
[Signature Page to Pledge Agreement]

-11-

--------------------------------------------------------------------------------




TWP ACQUISITION COMPANY
(CANADA), INC.
   
By:
   
Name:
 
Title:
   
TWP HOLDINGS COMPANY
(CANADA), INC.
 
By:
   
Name:
 
Title:

 
[Signature Page to Pledge Agreement]
 
-12-

--------------------------------------------------------------------------------

